Citation Nr: 0738218	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), currently evaluated 
at 70 percent.

2.	Entitlement to an effective date earlier than December 20, 
2002, for a 70 percent rating for service connected PTSD.

3.	Entitlement to an increased rating for service connected 
diabetes mellitus, currently evaluated at 20 percent.

4.	Entitlement to an effective date earlier than December 20, 
2002, for a 20 percent rating for service connected 
diabetes mellitus.  

5.	Entitlement to an initial rating in excess of 30 percent 
for service connected ischemic heart disease with typical 
anginal episodes, as secondary to service connected 
diabetes mellitus.

6.	Entitlement to an effective date earlier than August 20, 
2004, for a 30 percent rating for service connected 
ischemic heart disease with typical anginal episodes, as 
secondary to service connected diabetes mellitus.

7.	Entitlement to an initial rating in excess of 40 percent 
for service connected diabetic neuropathy, as secondary to 
service connected diabetes mellitus.

8.	Entitlement to an effective date earlier than August 20, 
2004, for a 30 percent rating for service connected 
diabetic neuropathy, as secondary to service connected 
diabetes mellitus.

9.	Entitlement to an initial rating in excess of 20 percent 
for service connected peripheral neuropathy, right lower 
extremity, as secondary to service connected diabetes 
mellitus.

10.	Entitlement to an effective 
date earlier than April 4, 2003, for a grant of service 
connection for peripheral neuropathy, right lower 
extremity, as secondary to service connected diabetes 
mellitus.

11.	Entitlement to an initial 
rating in excess of 20 percent for service connected 
peripheral neuropathy, left lower extremity, as secondary 
to service connected diabetes mellitus.

12.	Entitlement to an effective 
date earlier than April 4, 2003, for a grant of service 
connection for peripheral neuropathy, left lower 
extremity, as secondary to service connected diabetes 
mellitus.

13.	Entitlement to an initial 
rating in excess of 10 percent for service connected 
peripheral neuropathy, right hand (dominant), as secondary 
to service connected diabetes mellitus.

14.	Entitlement to an effective 
date earlier than August 20, 2004, for a grant of service 
connection for peripheral neuropathy, right hand 
(dominant), as secondary to service connected diabetes 
mellitus.

15.	Entitlement to an initial 
rating in excess of 10 percent for service connected 
peripheral neuropathy, left hand (non-dominant), as 
secondary to service connected diabetes mellitus.

16.	Entitlement to an effective 
date earlier than August 20, 2004, for a grant of service 
connection for peripheral neuropathy, left hand (non-
dominant), as secondary to service connected diabetes 
mellitus.

17.	Entitlement to an initial 
compensable rating for service connected erectile 
dysfunction, as secondary to service connected diabetes 
mellitus.

18.	Entitlement to an effective 
date earlier than November 1, 2001, for a grant of service 
connection for erectile dysfunction, as secondary to 
service connected diabetes mellitus.
 
19.	Entitlement to higher rate for 
special monthly compensation due to loss of use of a 
creative organ.

20.	Entitlement to an effective 
date earlier than November 1, 2001 for special monthly 
compensation due to loss of use of a creative organ.

21.	Entitlement to an initial 
compensable rating for service connected onychomycosis of 
the big toenail, right foot, as secondary to service 
connected diabetes mellitus.

22.	Entitlement to an effective 
date earlier than August 20, 2004, for a grant of service 
connection for onychomycosis of the big toenail, right 
foot, as secondary to service connected diabetes mellitus. 

23.	 Entitlement to an initial 
compensable rating for service connected onychomycosis of 
the big toenail, left foot, as secondary to service 
connected diabetes mellitus.

24.	Entitlement to an effective 
date earlier than August 20, 2004, for a grant of service 
connection for onychomycosis of the big toenail, left 
foot, as secondary to service connected diabetes mellitus. 

25.	Entitlement to an initial 
compensable rating for service connected mild, 
nonproliferative diabetic retinopathy, bilateral, as 
secondary to service connected diabetes mellitus.

26.	Entitlement to an effective 
date prior to February 5, 2003, for a grant of service 
connection for nonproliferative diabetic retinopathy, 
bilateral, as secondary to service connected diabetes 
mellitus.

27.	Entitlement to service 
connection for hypertension, to include as secondary to 
service connected diabetes mellitus, type 2.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from February 2004 and September 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the February 2004 decision, the RO granted 
an increased rating for the veteran's service connected PTSD 
to 70 percent, effective from December 20, 2002, the date of 
receipt of the veteran's increased rating claim.  It also 
granted TDIU and DEA benefits, effective from December 20, 
2002, and continued the veteran's 20 percent evaluation for 
service connected diabetes mellitus.  In March 2004 the RO 
issued a notice of the decision, and the veteran timely filed 
a Notice of Disagreement (NOD), objecting to the 70 percent 
rating and December 20, 2002 effective date assigned for 
PTSD, as well as the effective date of December 20, 2002 
assigned for his TDIU rating and the continuation of only a 
20 percent evaluation for service connected diabetes 
mellitus.  The RO issued a Statement of the Case (SOC) in 
July 2005, and the veteran timely submitted a substantive 
appeal as to all issues that same month.   

In September 2004 the RO had issued another decision, which 
granted service connection for: (1) ischemic heart disease 
with typical anginal episodes, evaluating it at 30 percent 
from August 20, 2004; (2) diabetic neuropathy, evaluating it 
at 30 percent from August 20, 2004; (3) peripheral neuropathy 
of the bilateral lower extremities associated with diabetes 
mellitus, evaluated at 20 percent each, effective April 4, 
2003; (4) bilateral peripheral neuropathy of the hands, 
evaluated at 10 percent each, effective August 20, 2004; (5) 
erectile dysfunction, evaluating it at zero percent from 
November 1, 2001; (6) onychomycosis of big toenails of the 
bilateral feet, evaluated at zero percent from August 20, 
2004; and (7) mild, nonproliferative bilateral diabetic 
retinopathy, evaluated at zero percent, from February 5, 
2003.  The RO also denied service connection for hypertension 
and granted special monthly compensation based on loss of a 
creative organ, from November 1, 2001.  In October 2004, the 
RO supplied a notice of decision and the veteran timely 
submitted an NOD as to all ratings and effective dates 
assigned, as well as to the denial of service connection for 
hypertension.  The RO supplied an SOC in February 2005 and 
the veteran submitted a timely substantive appeal of all 
issues that same month.    

The RO issued yet another decision in May 2007, which granted 
an increased rating for diabetic neuropathy to 60 percent, 
effective January 18, 2007.  

The veteran did not request a Board hearing on these matters.

As reflected in an April 2003 VA medical record, the veteran 
had albuminuria related to diabetes.  The Board refers this 
matter to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, two separate August 20, 2004 VA 
medical examination reports indicate that the veteran was in 
receipt of Social Security disability benefits.  The record 
reflects, however, that the RO made no attempt to acquire any 
such records.  Because these records, if they do exist, could 
provide pertinent information with respect to the issues on 
appeal, further development in this regard must occur.  While 
Social Security Administration (SSA) records are not 
controlling for VA determinations, they are potentially 
relevant to the questions at hand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  See also 38 C.F.R. § 3.159(c)(2) 
(2007).

In addition, in another VA examination dated August 20, 2004 
the veteran indicated that he had been diagnosed with 
hypertension in 1973, 3 years post-service, and after a 
physical examination, the examiner concluded that the veteran 
had hypertension diagnosed in 1973, 19 years before the onset 
of diabetes, and "[h]ence it will be considered non-service 
connected."  There is no indication in this report, however, 
that the clinician reviewed the entire claims file to reach 
said conclusion, and the clinician further made no mention of 
whether any of the veteran's service connected disabilities 
have aggravated, or permanently worsened, his hypertension.  
Although a subsequent, January 2007 VA examination report, 
indicates that this examiner had reviewed the claims file, 
this clinician similarly did not offer a medical opinion as 
to whether any of the veteran's service connected disorders 
had aggravated his hypertension.  As such, a VA examination 
that addresses the secondary service connection questions at 
hand is warranted.  See 38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).    

Finally, in October 2007, a correspondence that the Board had 
sent to the veteran at his last known address was returned to 
the Board as undeliverable.  To ensure that the veteran will 
receive all future VA notifications, the AMC/RO must secure 
the veteran's current mailing address.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must obtain the veteran's 
current mailing address.  

2. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159.  Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
with respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

3. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

4. The AMC/RO must contact the SSA for 
the purpose of obtaining any records upon 
which it based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

5. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
hypertension, and, specifically, whether 
this disorder was caused or aggravated 
by: (1) his active service or any 
incident thereto; or (2) by any of his 
service connected disabilities, to 
include type 2 diabetes mellitus, PTSD, 
and ischemic heart disease.  The examiner 
must review the entire claims file and 
indicate as such in the examination 
report.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(1) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
hypertension was caused or 
aggravated by his
active service or any incident 
thereof?

(2) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
hypertension was caused or 
aggravated by any of his service 
connected disabilities, to include 
type 2 diabetes mellitus, PTSD and 
ischemic heart disease?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's hypertension was 
aggravated by a  service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome of the claims, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






